' Claytok, J.
The only question presented for our consideration in this case is, is it lawful for a Chickasaw Indian, in the Chickasaw Nation, to lay off a town and rent lots on his prospective allotment? The latid upon which this town was being built was agricultural land, and was occupied by the defendant Taliaferro as his prospective allotment, and was not more than he and his family were entitled to hold. Section 16 of the Curtis bill (Act June 28, 1898, c. 517, 30 Stat. 501), provides: “That it shall be unlawful for any person, after the passage of this act, except as hereinafter provided, to claim/ demand or receive, for his own use or for the use of any one else, any royalty on oil, coal, asphalt or other mineral, or on any timber or lumber, or any other kind of property, or any rents on any lands or property belonging to any one of said tribes or nations in said territory, or for any one to pay to any individual any such royalty or rents, or any consideration therefor whatever; and all royalties and rents hereafter payable to the tribe shall be paid under such rules and regulations as may be prescribed by the Secretary of the Interior, into the Treasury of the United States to the credit of the tribe to which they belong. Provided, that where any citizen shall be in possession of only such amount of agricultural or grazing lands as would be his just and reasonable share of the lands of -his nation or tribe and that to which his wife and. minor children are entitled, he may continue to use the same, or receive the rents thereon until allotment has been made to him. Provided, that nothing herein contained shall impair the rights of any member of a tribe to dispose of any timber contained on his, her or their allotment." Section 23 of the same act (30 Stat. 504) provides: “That all leases of agricultural or grazing land belonging to any tribe made after *4the first day of January, 1898, by the tribe or any member thereof, shall be absolutely void, and all such grazing leases made prior to said date shall terminate on the first day of April, 1899? and all such agricultural leases shall terminate on January 1, 1900; but this shall not prevent individuals from leasing their allotments when made to them as provided for in this act, nor from occupying or renting their proportionate shares of tribal lands until allotments herein provided for are made.” By these provisions, it seems to us clear that the defendant Taliaferro had the right to hold and rent these premises until allotment, and it cannot be contended but that he had the right to rent them in such subdivisions as would be to his best interest and advantage; and unless there be some other provision of the statute which forbids an Indian in possession of his prospective allotment from laying it, or any portion of it, off into town lots, and renting them, he unquestionably has the right to do so. It is contended, first, that the platting of towns in the Indian Territory is forbidden by section 2118 of the Revised Statutes of the United States. This section reads as follows: “Every person who makes a settlement on any lands belonging, secured, or granted by treaty with the United States, to any Indian tribe, or surveys or attempts to survey such lands, or to-designate any of the boundaries by marking trees, or otherwise, is liable to a penalty of one thousand dollars. The President may, moreover, take such _ measures and employ such military force as may judge necessary to remove any such person from the lands.” But this statute was not intended to prohibit the Indians from settling or ’surveying their lands, or using them in any manner to them deemed'best. It was to prevent-white men from settling and'surveying them. If the Indian saw fit to build towns- and rent their houses-- and lots to-white men, they could do- so as far as this statute is concerned. -When Taliaferro divided his land up ihto-lots-and blocks,-and rented.’them..to white -men, he did not-violate’ the'pro visions of-the Curtis’bill, above set-.-out, for *5they permit him to rent; and he did not violate section 2118, because he was an Indian. And the other defendants did not violate these statutes, because the permission to rent granted by the Curtis bill necessarily implied the validity of the rental contract as to the tenant as well as to tlje landlord. But it is contended that, as the Curtis bill provides for the laying off of towns under the 'direction and control of the Secretary of the’ Interior and their incorporation by the United States Courts, individuals cannot do so; and this is true, in so far as the laying off and incorporation of legal and political subdivisions called “towns” by that act is concerned. But the town laid off by the defendants in this case is not such a town. It is only an aggregation of people, collected together on small tracts of land, leased to the occupants by a person having the legal right to rent. No political or corporate rights or powers are created. The position of the parties is the same as if the Indian's prospective allotment had been platted and divided into small farms, and leased to the tenants, or a blacksmith shop or storehouse had been erected at the cross-roads, and rented to them by the Indian .occupant. It is but the beginning of the process by which all of the towns in the Indian Territory have been built. Except in certain cases* the Secretary of the Interior has no power to lay off a town in ^he Indian Territory unless it have 20() or more inhabitants. There is no provision of the statute which commands town building to cease in the Indian Territory; and, if so important a matter had been intended, surely Congress would have said so in plain language.
The judgment of the court below is affirmed.
RAYMOND, J., concurs.